EXHIBIT 10.4

 

DEBT FORGIVENESS AGREEMENT

 

THIS DEBT FORGIVENESS AGREEMENT (this “Agreement”) is made and entered into as
of the 28th day of December, 2017, by and among (i) QuoteMedia, Inc., a Nevada
corporation (the “Company”), and (ii) Bravenet Web Services, Inc. (“Bravenet”)
and Harrison Avenue Holdings Ltd. (“Harrison,” and together with Bravenet, the
“Debt Holders”).

 

RECITALS

 

A. The Debt Holders hold outstanding debt of the Company and certain related
parties as described and in such amounts as set forth on Exhibit A attached
hereto (collectively, the “Debt”).

 

B. The Debt Holders desire to surrender, forfeit, and forgive all of the Debt
upon and subject to the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

 

ARTICLE I – DEBT FORGIVENESS

 

1.1 Debt Forgiveness. Each of the Debt Holders hereby surrenders, forfeits, and
forgives all of the Debt held by such Debt Holder in its entirety and any and
all rights, titles, and interests that such Debt Holder has therein and thereto,
free and clear of any and all liens, mortgages, adverse claims, charges,
security interests, encumbrances or other restrictions or limitations whatsoever
(“Liens”). All of the Debt is hereby cancelled in its entirety and shall no
longer be outstanding for any purpose, and none of the Debt Holders shall have
any rights or benefits, and the Company shall have no obligation to any Debt
Holder, under or pursuant to any of the Debt. As consideration for such debt
forgiveness, the Company shall deliver to each of the Debt Holders an amount
equal to $1.00.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Debt Holder that:

 

2.1 Corporate Existence and Power. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada; and
the Company has the corporate power to own, manage, lease and hold its
properties and to carry on its business as and where such properties are
presently located and such business is presently conducted.

 

2.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by the Company, and the Company has all requisite
corporate power and legal capacity to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform its obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

 



  1

   



 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE DEBT HOLDERS

 

Each Debt Holder hereby represents and warrants to the Company that:

 

3.1 Corporate Existence and Qualification. If such Debt Holder is not a natural
person, such Debt Holder is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, formation or
organization, as applicable; and such Debt Holder has the power to own, manage,
lease and hold its properties and to carry on its business as and where such
properties are presently located and such business is presently conducted.

 

3.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by such Debt Holder and such Debt Holder has all
requisite power and legal capacity to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform its obligations
hereunder. The execution and delivery of this Agreement and the performance of
the transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action necessary on behalf of such Debt Holder.
This Agreement constitutes the legal, valid and binding obligation of such Debt
Holder, enforceable in accordance with its terms, except as such enforcement may
be limited by general equitable principles or by applicable bankruptcy,
insolvency, moratorium, or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.

 

3.3 Title. Such Debt Holder has good and marketable title to the Debt to be
surrendered, forfeited, cancelled and forgiven by such Debt Holder pursuant to
this Agreement, free and clear of any and all Liens. Such Debt Holder has the
authority to surrender, forfeit, transfer, exchange, and forgive such Debt.

 

ARTICLE IV - MISCELLANEOUS

 

4.1 Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such documents, and take such other action, as shall be
reasonably requested by any other party hereto to carry out the transactions
contemplated by this Agreement.

 

4.2 Costs and Expenses. Each of the parties to this Agreement shall bear his or
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated hereby
(the “Transaction Expenses”); provided, however, the Company agrees to pay and
be responsible for the Debt Holder’s Transaction Expenses related to the Debt
Holder’s tax advisors and legal advisors, well as the reasonable Transaction
Expenses related to the removal of resale restrictions of the securities issued
hereunder under Canadian tax law.

 

4.3 Governing Law. The provisions of this agreement and the documents delivered
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Nevada (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction). Each party hereto irrevocably
submits to the jurisdiction of the state and federal courts located in Maricopa
County, Arizona, in any action or proceeding arising out of or relating to this
Agreement, and each party hereby irrevocably agrees that all claims in respect
of any such action or proceeding must be brought and/or defended in such court.
Each party hereto consents to service of process by any means authorized by the
applicable law of the forum in any action brought under or arising out of this
Agreement and each party irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

 



  2

   



 

4.4 Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits and schedules attached hereto, constitutes the entire agreement between
and among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby. No supplement, modification or waiver of this Agreement shall be binding
unless such supplement, modification or waiver shall be in writing signed by the
Company and each Debt Holder. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

4.5 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested, by email or by
Federal Express, UPS, or other reputable overnight courier as follows:

 



IF TO THE COMPANY:

QuoteMedia, Inc.

17100 East Shea Blvd.

Suite 230

Fountain Hills, AZ 85268

Attn.: Robert J. Thompson

Email: rthompson@quotemedia.com

 

 

IF TO THE DEBT HOLDERS:

__________________________

 

__________________________

 

__________________________

 

Attn.: _____________________

 

Email: _____________________



 

Notice given by email shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next normal business day after receipt if not received during the recipient’s
normal business hours. All Notices by email shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, Federal Express, UPS or other reputable overnight courier.

 

4.6 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party. Nothing in this Agreement, express or implied, is intended to confer upon
any person or entity other than the parties hereto and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.

 

4.7 Remedies. The rights and remedies provided by this Agreement are cumulative,
and the use of any one right or remedy by any party hereto shall not preclude or
constitute a waiver of its right to use any or all other remedies. Such rights
and remedies are given in addition to any other rights and remedies a party may
have by law, statute or otherwise.

 

4.8 Exhibits and Schedules. The exhibits and schedules referred to herein are
attached hereto and incorporated herein by this reference.

 



  3

   



 

4.9 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

4.10 References and Construction. Whenever required by the context, and is used
in this Agreement, the singular number shall include the plural and pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural, as the identification the person may require. The
provisions of this Agreement shall be construed according to their fair meaning
and neither for nor against any party hereto irrespective of which party caused
such provisions to be drafted. Each of the parties acknowledge that it has been
represented by an attorney in connection with the preparation and execution of
this Agreement.

 

4.11 Survival. Any provision of this Agreement which contemplates performance or
the existence of obligations after the Closing Date, and any and all
representations and warranties set forth in this Agreement, shall not be deemed
to be merged into or waived by the execution and delivery of the instruments
executed at the Closing, but shall expressly survive Closing and shall be
binding upon the party or parties obligated thereby in accordance with the terms
of this Agreement, subject to any limitations expressly set forth in this
Agreement.

 

4.12 Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees (and sales taxes thereon, if any), including reasonable
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.

 

[Signature Page Follows.]

 



  4

   



 

EXECUTED as of the date first written above.

 



 

COMPANY:

 

QUOTEMEDIA, INC.

        By:

/s/ R. Keith Guelpa

 

Name:

R. Keith Guelpa

    Title:

President

         

 

DEBT HOLDERS:

 

BRAVENET WEB SERVICES, INC.

 

 

 

 

 

 

By:

/s/ David M. Shworan

 

 

Name:

David M. Shworan

 

 

Title:

President

 

 

 

 

 

 

HARRISON AVENUE HOLDINGS LTD.

 

 

 

 

 

 

By:

/s/ David M. Shworan

 

 

Name:

David M. Shworan

 

 

Title:

President

 



 

  5

   

 

EXHIBIT A

 

DEBT

 

Bravenet Web Services, Inc. -- $423,380.00

 

Harrison Avenue Holdings Ltd. -- $734,372.00

 

 



A-1



 